944 F.2d 902
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jerra McCrea LYLES, Defendant-Appellant.
No. 91-6096.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1991.Decided Sept. 13, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Joseph H. Young, Senior District Judge.  (CR-76-83-Y;  CA-90-2504-Y)
Jerra McCrea Lyles, appellant pro se.
Maury S. Epner, Office of the United States Attorney, Baltimore, Md., for appellee.
D.Md. [APPEAL AFTER REMAND FROM 929 F.2D 695].
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Jerra McCrea Lyles appeals from the district court's order which, in accordance with the opinion of this Court in his prior appeal, United States v. Lyles, No. 91-6278 (4th Cir.  Apr. 5, 1991) (unpublished), vacated his conviction under 21 U.S.C. § 846 but in all other respects left his convictions intact.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   United States v. Lyles, CR-76-83-Y, CA-90-2504-Y (D.Md. June 6, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.